UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-31214
                            Summary Calendar



                       BARRY D. TROMBLAY, ET AL.,

                                                                  Plaintiffs,

                           BARRY D. TROMBLAY,

                                                       Plaintiff-Appellant,

                                  versus

                       UNITED STATES OF AMERICA,

                                                       Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (00-CV-1310)
_________________________________________________________________
                            July 8, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Barry D. Tromblay appeals the dismissal, pursuant to FED. R.

CIV. P. 12(b)(1), for lack of subject matter jurisdiction over his

action   under   the   Federal   Tort   Claims   Act    (FTCA).     Tromblay

contends: his complaint, filed over a year after the General

Services Administration (GSA) denied his administrative claim, was


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
timely because:     it was filed within six months of the GSA’s action

on his “amended” administrative claim (filed over nine months after

the GSA’s denial of his claim); and his workers’ compensation case

(previously filed in state court) tolled the FTCA’s statute of

limitations.

     We review de novo Rule 12(b)(1) dismissals.        The FTCA is a

waiver of sovereign immunity; such waivers are construed narrowly.

E.g., Price v. United States, 69 F.3d 46, 49 (5th Cir. 1995), cert.

denied, 519 U.S. 927 (1996).     Tromblay had six months from the date

of the GSA’s denial of his claim to file this action.      28 U.S.C. §

2401(b).    Because he filed it more than six months after the GSA

denied his claim, and because he cites no authority that would have

enabled him to amend his administrative claim after a final agency

denial,    his   contention   fails.   Additionally,   filing   a   state

workers’ compensation claim has no effect on the FTCA’s limitations

period.    See Childers v. United States, 442 F.2d 1299 (5th Cir.

1971); Mendiola v. United States, 401 F.2d 695 (5th Cir. 1968).

                                                           AFFIRMED